DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Priority
Claims 1-20 are given the benefit of the priority claim to Provisional Application No. 62/402940 filed 30 September 2016.
Claim Interpretation
Claims 14 and 15 recite limitations to the bodily sample of the subject that is the source of the cell-free DNA that is the source of the sequence data analyzed by the instructions in the computer-readable media. The limitations are interpreted as requiring data that is a product by process limitation without a limitation of obtaining the samples or sequencing the cell-free DNA in the samples.
	It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
The limitation of “predetermined expectation” in claims 1 and 19 is interpreted as data generated before being provided within the metes and bounds of the claimed subject matter. The term expectation has been interpreted as broader than a probability as discussed in the specification at paragraph 143, and is a chance that an indel exists.
The claim limitation of “insertion or deletion (indel)” in at least independent claims 1 and 19 is discussed in the specification at least at paragraph 37 without a further limiting definition. The specification does not provide a distinction between a copy number variation (which necessarily consists of an insertion and/or a deletion) and an indel. The terms copy number variation or CNV and indel have been interpreted as having overlapping embodiments.
The limitation of a 
Claim Rejections - 35 USC § 103
The rejection of claims 1-9, and 11-20 under 35 U.S.C. 103 as being unpatentable over Babiarz et al. in view of Schmitt et al. in view of Grimm et al. in view of Lo et al. in the Office action mailed 07 March 2022 is withdrawn in view of the amendment received 07June 2022.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Babiarz et al. in view of Schmitt et al. in view of Grimm et al. in view of Lo et al. as applied to claims 1-9, and 11-20 above, and further in view of Singer et al. in the Office action mailed 07 March 2022 is withdrawn in view of the amendment received 07June 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. (United States Patent Application No. US 2017/0107576) in view of Schmitt et al. (Proceedings of the National Academy of Sciences USA vol. 109 pages 14508-14503 and Supporting Information pages 1-3 (2012)) in view of Grimm et al. (BMC Genomics vol. 14, article 132 (2013)) in view of Lo et al. (Science Translational Medicine vol. 2, article 61ra91 (2010)) in view of Willems et al. (Genome Research vol. 24, pages 1894-1904 (2014)).
The terms insertion-deletion (indel) and copy number variant (CNV) have been interpreted as noted in the claim interpretation section above.
Independent claim 1 and dependent claims 2-4 recite a computer readable medium that causes a computer to execute a process of considering sequence data from a cell-free DNA bodily sample comprising at least 100,000 sequence reads, detecting candidate insertions or deletions (indel) that comprise from 2-5 base pairs in the cell-free DNA, analyzing a quantitative measure of the sequence reads and either the chance that the indel exists in the sequences or the chance that the indel was introduced by non-biological errors and for individual candidate indels classifying the indel as a true indel or an introduced indel. Independent claim 19 recites a computer system that executes the process that the computer readable medium of claim 1 causes a computer to perform.
Dependent claim 5 further recites a process of considering sequencing errors. Dependent claim 6 further recites a process of considering amplification errors. An embodiment of dependent claims 7 and 8 further recite a process of considering frequencies of variant alleles. Dependent claim 9 further recites a mental process of performing a multi-parameter maximization algorithm to classify an indel as true or introduced. Dependent claim 11 further recites a process of performing a multi-parameter maximization algorithm and using thresholds to classify an indel as true or introduced. Dependent claim 12 further recites a process of considering sequence read data that are enriched for one or more loci. Dependent claim 13 further recites a process of considering sequence read data from circulating tumor DNA. An embodiment of dependent claim 14 further recites a process of considering sequence read data from plasma. Dependent claim 15 further recites a process of considering sequence read data from plasma. Dependent claim 16 further recites a process of considering sequence read data from a subject suspected of having a disease or a pre-disposition to the disease. Dependent claim 17 further recites a process of considering sequence read data from a subject in need of therapy or suspected of needing therapy. Dependent claim 18 further recites a process of aligning sequence reads to a reference sequence. Dependent claim 20 recites a computer system comprising a computer network.
	Babiarz et al. shows use of hypothesis and expectation maximization to predict genomic copy number variations and insertions and deletions from sequence data at paragraphs 3-8, 32, 83, 87, 91, 99, 100, 117, 130, 273, 297, 300, 348, 448-451, 488, 496, 595, 602, and 619-620. Babiarz et al. shows use of thresholds at paragraphs 87, 110, 111, 292, 293, 486, 507, 526, and 772-783. Babiarz et al. shows use of computers and computer readable media at paragraph 353 and use of computer networks at paragraph 732. Analysis of cell-free DNA is shown at paragraphs 78-86. Relevance of genetic analysis to treatment is shown in paragraphs 6, 94-97, 106, 109, 275, 518, and 709-728. Babiarz et al. shows an example of analysis of circulating tumor DNA at paragraphs 791-792, 794-800, and 820-822 from a blood plasma sample. Babiarz et al. shows analysis of sequences that are enriched at paragraph 182, 184, 187, 547, 552, and 637. Babiarz et al. considers allele frequency at paragraphs 11-15, 56, 137, 288, 331-335, 387, 433, and 824. Babiarz et al. show analysis of 100,000 primer pairs to detect sequences in paragraph 141, analysis of millions of sequence reads in paragraph 275, and analysis of a sequence depth of 100,000 sequence reads in paragraph 441. Babiarz et al. shows at paragraph 663 analysis of multiple nucleotide mutations and at paragraph 669 analysis of repeats of 2-60 nucleotides.
	Babiarz et al. does not show distinguishing true mutations in a sample from artifacts of amplification and sequencing, analyzing a quantitative measure of the sequence reads and either the chance that the indel exists in the sequences or the chance that the indel was introduced by non-biological errors, alignment of sequences, or detecting candidate insertions or deletions (indel) that comprise from 2-5 base pairs in the cell-free DNA indels.
Schmitt et al. shows distinguishing true mutations in a sample from artifacts of amplification and sequencing by use of sequencing of barcoded strands at page 14509 and Figure 1. Alignment of sequence reads is shown on page 1 of the supporting information. Schmitt et al. concludes on page 14512 that the technique results in a large improvement in sequencing accuracy.
Grimm et al. shows a machine learning process for predicting indels using paired-end sequencing. Discrimination between true and false indel candidates is shown in page 2 right column. Consideration of a few base pair sized indels including insertions of 2-5 bases is shown on page 3, left column and page 4 right column. Alignment of sequences is shown in the abstract and on pages 2-6. The process is discussed on pages 3-4 and Figure 1. The model is used to predict indels on pages 4-6. Grimm et al. uses training sets on page 3 with numbers of correct and false indels.
Lo et al. shows analysis of cell free fetal DNA by sequencing plasma from pregnant females in the abstract and throughout. Lo et al. shows detection of a deletion in figure 6.
Willems et al. shows human short tandem repeat (STR) variations in 1000 individuals. Willems et al. shows that STRs have been linked to diseases in the left column of page 1894. Willems et al. shows in the left column of page 1899 and Figure 4 that variations of 2 or 3 bases in length are the most common mutations in STRs. Similar results are shown in Figure 5 relative to a reference genome.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer readable media and computer systems of Babiarz et al. to include analysis of artifacts of amplification and sequencing because Schmitt et al. shows that such analysis results in a large increase in sequencing accuracy. It would have been further obvious to analyze a quantitative measure of the sequence reads and either the chance that the indel exists in the sequences or the chance that the indel was introduced by non-biological errors because Grimm et al. shows a machine learning model that distinguishes between true and false indels and predicts the presence of indels. It would have been further obvious to analyze sequence reads from cell-free DNA because Lo et al. shows that indels can be predicted from cell-free DNA. It would have been further obvious to detect candidate insertions or deletions (indel) that comprise from 2-5 base pairs because Babiarz et al. notes such indels, Grimm et al. shows consideration of a few base pair sized indels including insertions of 2-5 bases, and Willems et al. shows the importance of short indels to human disease and shows that common indels are of 2-3 bases in length.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Babiarz et al. in view of Schmitt et al. in view of Grimm et al. in view of Lo et al. in view of Willems et al. as applied to claims 1-9, and 11-20 above, and further in view of Singer et al. (Scholarpedia vol. 4, article 2928 (2009)).
Claim 10 further recites use of multi-parameter maximization algorithm that is a Nelder-Mead algorithm.
Babiarz et al. in view of Schmitt et al. in view of Grimm et al. in view of Lo et al. in view of Willems et al. as applied to claims 1-9, and 11-20 above does not show use of a Nelder-Mead algorithm.
Singer et al. shows the Nelder-Mead algorithm that allows for multidimensional (or multiparameter) optimization. Singer et al. describes the widespread use of the Nelder-Mead algorithm as follows:
The Nelder-Mead simplex method gained popularity very quickly. At that time, due to its simplicity and low storage requirements, it was ideally suited for use on minicomputers, especially in laboratories. In the 1970s, the method became a standard member of several major software libraries. Its popularity grew even more in the 1980s, when it first appeared as the “amoeba algorithm” in the widely used handbook Numerical Recipes (Press et al., second
edition, 1992), and in Matlab software package, where it is now called “fminsearch” (Matlab, 2008). Despite its age and recent advances in direct search methods, the Nelder-Mead method is still among the most popular direct search methods in practice
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer program of Babiarz et al. in view of Schmitt et al. in view of Grimm et al. in view of Lo et al. in view of Willems et al. as applied to claims 1-9, and 11-20 above by use of the Nelder-Mead algorithm because Singer et al. shows the Nelder-Mead algorithm is a popular multi-parameter maximization algorithm and it is obvious to substitute one art-recognized equivalent for another to produce expected results.
Applicant’s arguments, see page 8, filed 07 June 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willems et al.. Willems et al., in combination with Babiarz et al. and Grimm et al. makes obvious analysis of indels of 2-5 base pairs as discussed in the above rejections.
Applicant's arguments filed 07 June 2022 regarding the recitation in independent claims 1 and 19 of:
“performing a hypothesis test using a function having input that includes (1) the quantitative measures of the one or more model parameters and (2) one or more of the predetermined expectations to classify said candidate indel as a true indel or an introduced indel”
have been fully considered but they are not persuasive. The limitation has been interpreted as a limitation of analyzing a quantitative measure of the sequence reads and either the chance that the indel exists in the sequences or the chance that the indel was introduced by non-biological errors. Babiarz et al. shows use of hypothesis and expectation maximization to predict genomic copy number variations and insertions and deletions from sequence data as noted in the above rejection, and Grimm et al. shows a machine learning process for predicting indels with discrimination between true and false indel candidates. The machine learning model of Grimm et al. makes obvious the analysis of quantitative measured of parameters and classification of indels as true or false. The specification provides at paragraph 149 non-limiting examples of model parameters can include frequencies of alleles and frequencies of errors, and true and false training sets analyzed in Grimm et al. shows the recited model parameters of the claims.
Double Patenting
The provisional rejection of claims 1-4, 10, 11, and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 34, 36, and 51 of copending Application No. 16/338,445 in view of Babiarz et al. in the Office action mailed 07 March 2022 is withdrawn in view of the amendment received 07June 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10, 11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 36, and 51 of copending Application No. 16/338,445 in view of Babiarz et al. (United States Patent Application No. US 2017/0107576) in view of Willems et al. (Genome Research vol. 24, pages 1894-1904 (2014)).
The copending claims are species of the instant claims regarding use of 2 multiparameter functions in copending claim 34 and use of a species of a log likelihood ratio in copending claim 36.
Claims 34, 36, and 51 of copending Application No. 16/338,445 do not claim analysis of 100,000 sequence reads, computer readable media, or detecting candidate insertions or deletions (indel) that comprise from 2-5 base pairs.
Babiarz et al. shows use of hypothesis and expectation maximization to predict genomic copy number variations, insertions and deletions from sequence data at paragraphs 3-8, 32, 83, 87, 91, 99, 100, 117, 130, 273, 297, 300, 348, 448-451, 488, 496, 595, 602, and 619-620. Babiarz et al. shows use of computers and computer readable media at paragraph 353. Babiarz et al. show analysis of 100,000 primer pairs to detect sequences in paragraph 141, analysis of millions of sequence reads in paragraph 275, and analysis of a sequence depth of 100,000 sequence reads in paragraph 441. Babiarz et al. shows at paragraph 663 analysis of multiple nucleotide mutations and at paragraph 669 analysis of repeats of 2-60 nucleotides.
Willems et al. shows human short tandem repeat (STR) variations in 1000 individuals. Willems et al. shows that STRs have been linked to diseases in the left column of page 1894. Willems et al. shows in the left column of page 1899 and Figure 4 that variations of 2 or 3 bases in length are the most common mutations in STRs. Similar results are shown in Figure 5 relative to a reference genome.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed subject matter of claims 34, 36, and 51 of copending Application No. 16/338,445 by analysis of 100,000 sequence reads because Babiarz et al. provides guidance to analyze equivalent numbers of sequence reads for analysis of genomic indels. It would have been further obvious to make a computer readable medium because claims 34, 36, and 51 of copending Application No. 16/338,445 show a programmed computer that inherently comprises such computer readable media that executes the method, and Babiarz et al. also shows computer readable media that causes a computer to execute indel analysis. It would have been further obvious to detect candidate insertions or deletions (indel) that comprise from 2-5 base pairs because Babiarz et al. notes such indels, and Willems et al. shows the importance of short indels to human disease and shows that common indels are of 2-3 bases in length.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631